Citation Nr: 0723374	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to service connection for a digestive 
disability.

3.  Entitlement to service connection for an upper lip 
disability.

4.  Entitlement to service connection for a disability 
manifested by numbness of the hands suggestive of carpal 
tunnel syndrome, to include as secondary to the veteran's 
service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1980 until 
February 1987.  He had additional service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1998 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a lumbar spine disability.

2.  The evidence added to the record since August 1998, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The competent evidence of record does not demonstrate a 
current digestive disability.

4.  The competent evidence of record does not demonstrate a 
current upper lip disability.

5.  The competent evidence of record does not demonstrate 
that the veteran's currently diagnosed hand numbness is 
causally related to his service-connected cervical spine 
disability or to active service.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the August 1998 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability have been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159 (2006).

3.  A digestive disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  An upper lip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  A disability manifested by numbness of the hands 
suggestive of carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably 


contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a lumbar spine disability, the 
Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That case addresses notice requirements specific to 
new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

In the present case, a February 2004 notice letter informed 
the veteran as to definitions of new and material evidence.  
That letter did not expressly set forth the basis for the 
prior final denial, as required under Kent.  However, because 
the instant decision reopens the veteran's service connection 
claim, any deficiency with respect to notice regarding new 
and material evidence is moot.  

With respect to the remaining claims, VA satisfied its duty 
to notify by means of a February 2004 letter from the agency 
of original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to disability ratings or 
effective dates.  In this regard, the Board acknowledges that 
in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial to 
the appellant.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).   In the present case, the 
information regarding disability ratings and effective dates 
was later provided in March 2006 and January 2007 
communications.  As such, the 


effect of the initial omission of such information did not 
deny the appellant a meaningful opportunity to participate 
effectively in the processing of his claim.  Thus, no 
prejudice is found here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post 
service treatment and examination.  An October 2003 
disability determination of the Social Security 
Administration (SSA), and accompanying documentation, are 
also of record.  Moreover, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and material- lumbar spine

The veteran is claiming entitlement to service connection for 
a lumbar spine disability.  It is observed that a rating 
decision denying service connection for a back disability was 
issued in August 1987.  The veteran did not appeal that 
decision and it became final.  See 38 C.F.R. § 7105.  
Subsequently, the veteran attempted to reopen the claim in 
1996.  In an August 1998 rating decision, the request to 
reopen was denied.  

Based on the procedural history outlined above, the issue for 
consideration as to the lumbar spine is whether new and 
material evidence has been received to reopen the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in January 2004, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final August 
1998  rating action denying the veteran's request to reopen 
his lumbar spine claim included service medical records, and 
VA treatment reports dated from 1989 to 1993 from the Ponce 
outpatient medical clinic.  While the service medical records 
did reflect numerous complaints of back pain, such complaints 
were referable to the upper back and not the lumbar spine.  
Post-service x-rays taken in May 1987 revealed a segmentation 
anomaly with the probable partial sacralization of L5, along 
with a slight narrowing of the L4-L5 disc.  The RO in 1998 
noted that the basis for the original denial was that the 
veteran's lumbar disability was developmental in nature and 
hence not a disability for VA compensation purposes.  
Concluding that the evidence added to the record after the 
original denial continued to show only a developmental lumbar 
disability, new and material evidence was not found and the 
claim was not reopened.

Evidence added to the record since the time of the last final 
denial in August 1998 decision includes VA clinical records 
dated from 1997 to 2003 which reveal diagnoses of herniated 
nucleus pulposus of the lumbar spine, as well as degenerative 
disc disease at L1-L2.  

The evidence detailed immediately above was not previously 
before agency decisionmakers.  Furthermore, because this 
evidence indicates diagnoses of the lumbar spine that are 
non-developmental in nature, it relates to ran unestablished 
fact necessary to substantiate the claim.  For these reasons, 
the Board finds that the criteria for new and material 
evidence under 38 C.F.R. § 3.156(a) have been satisfied, and 
the veteran's claim of entitlement to service connection for 
a lumbar disability is reopened.  In reaching this 
conclusion, it is noted that the newly presented evidence 
need not be probative of all the elements required to award 
the claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, 
it is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative. Id.

In the present case, the RO has not yet adjudicated the 
merits of the veteran's claim of entitlement to service 
connection for a lumbar spine disability.  Therefore, to 
ensure that the veteran is not denied the right to a "review 
on appeal," the merits of the claim will be further 
addressed in the REMAND section of this decision.
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

II.  Service connection

The veteran is claiming entitlement to service connection for 
a digestive disability, an upper lip disability, and for 
numbness of the hands suggestive of carpal tunnel syndrome.  
According to law, service connection is warranted if it is 
shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Applicable law provides that active military service includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (IDT) during 
which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty. 38 C.F.R. § 3.6 
(2006).  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  With respect to the 
veteran's digestive and upper lip claims, no current 
disability is demonstrated.  
In fact, regarding the digestive claim, the veteran denied 
digestive complaints in an August 1993 outpatient treatment 
report.  Moreover, a January 2003 clinical record showed 
normal bowel sounds in all quadrants.  The abdomen was 
nontender, nondistended, soft and depressible.  Additionally, 
upon VA examination in October 2003, the abdomen was soft, 
depressible and nontender, with no masses.  While a history 
of irritable colon and gastroesophageal reflux was noted, no 
objective diagnosis was rendered based on the results of that 
examination.  In fact, the veteran did not raise any 
subjective gastrointestinal complaints at that time.  
Furthermore, regarding the upper lip claim, the post-service 
evidence is absent any complaints or treatment for that 
disability.

For the foregoing reasons, then, the veteran's claims of 
entitlement to service connection for a digestive disability 
and for an upper lip disability must be denied.  Indeed, in 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board will now address the veteran's claim of entitlement 
to service connection for numbness of the hands suggestive of 
carpal tunnel syndrome.  In this regard, the veteran has 
asserted that such disability is secondary to the veteran's 
service-connected cervical spine disability.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present case, the evidence does establish a diagnosis 
of hand numbness, as indicated in an October 2003 VA 
examination.  Although electro diagnosis did not confirm 
carpal tunnel syndrome, the Board will resolve doubt in the 
veteran's favor and find that hand numbness was objectively 
verified, even though the etiology is not entirely clear.  

Based on the above, a current disability is demonstrated and 
the first element of a service connection claim is satisfied 
as to this issue.  However, a grant of service connection is 
not possible here, as will be explained below.   

While a current disability of hand numbness is demonstrated, 
the claims file does not contain any competent evidence 
finding that it was caused or aggravated by a service-
connected condition.  To the contrary, the VA examiner in 
October 2003 found that the hand numbness was not related to 
the veteran's cervical spine disability.  He noted that 
electro diagnosis only confirmed left upper extremity 
radiculopathy.  If the service-connected neck disability had 
caused or aggravated the radiculopathy, it would have been 
manifested in both arms.  

Because the VA examiner's October 2003 opinion was 
accompanied by a clear rationale and was offered following 
thorough objective examination and diagnostic testing, it is 
found to be highly probative.  Moreover, no other competent 
evidence of record refutes that opinion.  The veteran himself 
may believe that his current hand numbness is secondary to 
his service-connected cervical disability, but he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the foregoing reasons, the veteran's claim of entitlement 
to service connection for hand numbness cannot be granted on 
a secondary basis.  Furthermore, a direct grant of service 
connection is also not for application.  Indeed, the service 
medical records are silent for any disability manifested by 
hand numbness.  Indeed, while July 1984 records do reflect 
right hand pain with pins and needles, this was referable to 
a right elbow disability.  

It is noted that the veteran was involved in a motor vehicle 
accident in April 2000, which, according to a March 2001 
letter from the Puerto Rico National Guard, occurred while he 
was reporting for inactive duty for training with the 
reserves.  In this regard, any individual who is disabled 
from an injury incurred while proceeding directly to or 
returning directly from authorized inactive duty training is 
deemed to have been on inactive duty training at the time 
such injury was incurred.  In determining whether the 
individual was disabled from an injury so incurred, VA shall 
take into account the hour on which the individual began the 
travel, the hour on which such individual was scheduled to 
arrive for duty, the method of travel, the itinerary, the 
manner in which the travel was performed, and the immediate 
cause of disability.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by these 
provisions, the burden of proof shall be on the claimant. 38 
U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  

In the present case, it is not necessary to further explore 
the circumstances surrounding the April 2000 motor vehicle 
accident.  Indeed, even if the injury were determined to have 
occurred during IDT, enabling a finding that such duty was 
active military service, the evidence shows that the accident 
resulted only in neck and arm pain, with no findings of hand 
numbness.  Thus, whatever the status or characterization of 
the veteran's April 2000 reserves service, it cannot be found 
that hand numbness was incurred in active military service.   
Moreover, the claims file does not contain any competent 
opinion attributing the current hand numbness to active 
military service.  

In conclusion, the evidence fails to demonstrate any current 
digestive or upper lip disability.  Moreover, while a current 
diagnosis of hand numbness is seen, the competent evidence 
fails to attribute this to the veteran's service-connected 
cervical spine disability or to any incident of active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

The claim for service connection for lumbar spine disability 
is reopened.

Service connection for a digestive disability is denied.

Service connection for an upper lip disability is denied.

Service connection for numbness of the hands suggestive of 
carpal tunnel syndrome is denied.   


REMAND

As discussed earlier, new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a lumbar disability.  Again, as the RO 
has not yet adjudicated the merits of this claim, remand is 
appropriate here.  See Bernard.

The Board further finds that a medical examination is 
necessary in order to fairly adjudicate the lumbar spine 
claim.  In this regard, under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In the present case, the evidence indicates a segmental 
abnormality of the lumbar spine that is developmental in 
nature.  The evidence later shows diagnoses of herniated 
nucleus pulposus and degenerative disc disease, which are 
non-developmental in nature.  

Under 38 C.F.R. § 3.303(c), congenital or developmental 
defects may not be service-connected because they are not 
considered injuries or disease under VA law and regulations.  
However, service connection may be granted where a 
superimposed injury or disease occurs during, or as a result 
of, active service. VAOPGCPREC 82-90 (July 18, 1990).

As previously discussed, the veteran was involved in a motor 
vehicle accident in April 2000 while traveling to perform 
IDT.  The record does not contain any opinions as to whether 
such accident either directly caused the veteran's currently 
diagnosed lumbar spine disabilities, or whether, as a result 
of such incident, or any other incident of active service, a 
superimposed injury occurred on top of the congenital defect.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature of 
any lumbar spine disabilities.  For each 
diagnosis, the examiner should specify 
whether it is a developmental defect or 
non-developmental disability.  If any 
non-developmental disabilities are 
diagnosed, the examiner should state 
whether it is at least as likely as not 
that such disabilities were incurred in 
active service, or whether such 
disability represented an aggravation of 
a preexisting congenital defect.  Any 
opinions should be accompanied 


by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination, and the report should 
indicate that such review occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


